DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
Response to Amendment
Applicants’ submission, filed on 04/26/2021, in response to the rejection of claims 1, 4, 7, and 10-14 from the final office action (12/24/2020), by amending claim 1 and adding new claims 17-18 is entered and will be addressed below.

Election/Restrictions
Claims 5-6, 8-9, and 16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species 1B-1C and 2A, 2C-2P, there being no allowable generic or linking claim.

Claim Interpretations


It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

In regarding to claim 4 “comprising a confinement gas source in fluid communication with the delivery channel and with the exhaust channel“ of claim 4,   Applicants argue that claim 4 does not require direct connection to the delivery and exhaust channels, see the bottom of page 5 to the top of page 6 and therefore, the claim is not indefinite. This is accepted and will be based upon as a broad claim interpretation, any indirect connection and communication will be included in claim 4, therefore, a “confinement” gas, either directly connected to either the delivery channel, or connected to the exhaust channel, or any other channel on the depositor, or in the 

Applicants are advised to consider “Distribution channels 310 placed between depositors may provide a source of confinement gas along the sides of each depositor” and Fig. 3 to properly define the confinement gas. However, such confinement gas arrangement is well-known in the art and as taught by ‘433 below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7, 10-14, and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
The newly added limitations of claim 1 “a solid flow retarder disposed within the delivery channel within 0-40 [Symbol font/0x6D]m of the delivery aperture at the closest point to the delivery aperture” does not have support in Applicants’ Specification.
First of all, s = 0 [Symbol font/0x6D]m means the solid flow retarder is flush with the delivery aperture. Applicants clearly criticizes that such profile (703 of Fig. 7). 
Secondly, nowhere Applicants disclosed s = 40 [Symbol font/0x6D]m.
Still furthermore, while s = 15 [Symbol font/0x6D]m is disclosed as optimal, it is related to a specific set of B, D, DE, E, and g. The effect of B is discussed in the Table I and elsewhere. But s = 15 [Symbol font/0x6D]m is not necessarily optimal in other configuration (Table II).
Still furthermore, there is no disclosure of preferred FW5M, U50 and ηe range, which would lead one to consider the corresponding range of s value, if possible.
Still furthermore, the flow profiles seem to be a function of delivery flow rate and exhaust flow rates.
Still furthermore, the various profiles are from simulation. There is no disclosure of experimental results, even in a few examples, that verifies the simulation results.

Dependent claims 4, 7, 10-14, and 17-18 are also rejected under USC 112(a) at least due to dependency to rejected claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 7, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 20040224433, hereafter ‘433), in view of Vermeer et al. (US 20130012029, hereafter ‘029) and Madigan et al. (US 20110008541, hereafter ‘541).
‘433 teaches all limitations of:
Claim 1: a process in which a film of a conductive material, an insulator, a semiconductor film and the like is formed by sputtering or chemical vapor deposition (CVD) ([0004]), organic chemicals are used in large quantity for a photolithography process ([0005], 2nd sentence), formed by a printing method ([0078]), a process in which a film of a conductive material, an insulator, a semiconductor film and the like is formed by sputtering or chemical vapor deposition (CVD) ([0004]), when a siliconized gas as typified by silane or the like is selected, deposition of a film is possible, and it can be applied as a film forming means. For example, a siliconized gas typified by silane may be used for forming a non-single crystal silicon film. When a siliconized gas is mixed with an oxygenated gas such as nitrous oxide or a nitride gas, a silicon oxide film or a silicon nitride film can be formed ([0042], the claimed “An organic vapor jet printing (OVJP) deposition system comprising: a depositor comprising”):
The gas supplied from the gas supplying means 703 is changed into plasma or generates reactive radicals or ion species in an inner circumference gas supplying tube ending in a delivery aperture”; and “an exhaust channel disposed adjacent to the delivery channel”, see also Figs. 1, 6, and 8, capable of deposition and turning off plasma generation);
The unlabeled center ground electrode is the claimed “a solid flow retarder disposed within the delivery channel”;
organic chemicals are used in large quantity for a photolithography process ([0005], 2nd sentence), when a siliconized gas as typified by silane or the like is selected, deposition of a film is possible, and it can be applied as a film forming means. For example, a siliconized gas typified by silane may be used for forming a non-single crystal silicon film. When a siliconized gas is mixed with an oxygenated gas such as nitrous oxide or a nitride gas, a silicon oxide film or a silicon nitride film can be formed ([0042], the claimed “an organic material source in fluid communication with the delivery channel”, note it is well-known organosilicon compound such as SiHCl3, Si(CH3)4, Si(OC2H5)4).

‘433 does not teach the other limitations of:
Claim 1: (1A) a solid flow retarder disposed within the delivery channel within 0-40 [Symbol font/0x6D]m of the delivery aperture at the closest point to the delivery aperture;


‘029 is an analogous art in the field of DEVICE FOR LAYER DEPOSITION (title), such as an (O)LED device ([0061]), ink-jet head as the plasma device ([0018]). ‘029 teaches that Initially all first electrodes 52.i may be in a retracted position, as shown for first electrodes 52.1, 52.2, 52.4, 52.5, and 52.6 in FIG. 3A ([0105]) The electrode positioner moves the selected first electrode 52.3 towards the second electrode 54 into an extended position ([0106]), provides the advantage that there may be less erosion of the first electrodes adjacent to the first electrode that generates the plasma, because the plasma will not reach the retracted first electrodes ([0108]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have added an electrode positioner that extends and retracts electrode, as taught by ‘019, to the unlabeled center ground electrode of ‘433, for the purpose of less erosion, as taught by ‘029 ([0108]). As a result, it is capable of positioned the center ground electrode “within 0-40 [Symbol font/0x6D]m of the delivery aperture at the closest point to the delivery aperture”.



Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted a heated carrier gas conveyed vaporized organic material, as taught by ‘541, as the gas supplying means 703 of ‘433 (the limitations of 1B), for the purpose of material efficiency, as taught by ‘541 ([0007], last sentence).

	‘433 further teaches the limitations of:
	Claim 4: an inert gas supplying means 707 and an evacuation means 710 for that gas are connected to a nozzle body 701 ([0043], 2nd sentence, the claimed “further comprising a confinement gas source in fluid communication with the delivery channel and with the exhaust channel”, the same as the right hand side of Applicants’ Fig. 3).

	Claim 10: Fig. 7 shows the claimed “wherein the flow retarder is chamfered to have a tapered cross section”.
	Claims 11 and 14: Fig. 1 and 8 show the claimed “wherein the flow retarder is chamfered to have a tapered cross section” of claim 11 and “wherein the flow retarder has a non-uniform cross-section” of claim 14.
	Claims 12-13: Fig. 7 (or 1 or 8) shows one unlabeled flow retarder at the center, the claimed “wherein the flow deposition system is symmetric about the flow retarder” of claim 12 and “wherein an odd number of flow retarders are disposed within the delivery aperture of the delivery channel”.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘433, ‘029, and ‘541, as being applied to claim 1 rejection above, further  in view of Eden et al. (US 20150008825, hereafter ‘825).
‘433 is silent on the thickness of the center ground electrode in Fig. 7. The combination of ‘433, ‘029, and ‘541 does not teach the limitations of:
Claim 17: wherein the flow retarder has a width in the range 15-45 [Symbol font/0x6D]m.
	Claim 18: wherein the flow retarder has a width of not more than 135 [Symbol font/0x6D]m.



Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted a 20 [Symbol font/0x6D]m electrode, as taught by ‘825, as the center ground electrode of ‘433, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not convincing in light of the new grounds of rejection above.
In regarding 35 USC 112 rejection of claim 4, Applicants argue that claim 4 does not require direct connection to the delivery and exhaust channels, see the bottom of page 5 to the top of page 6.
This argument is accepted but can be interpreted very broadly, Suggestion for the amendment was also discussed, see claim interpretation above.

In regarding to the art rejection, instant Applicants has been focused on the shape and accidental parameters in the claim. Instead, the examiner considers this application seems to be either an optimization or an unexpected results, if the simulation is confirmed 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090128787 (Fig. 4, carrier gas 73) and US 20090280247 ([0029]) each is cited for carrier gas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/KEATH T CHEN/Primary Examiner, Art Unit 1716